Citation Nr: 1749529	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-06 744	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation for service-connected anxiety disorder, currently evaluated as 30 percent disabling prior to April 2, 2013, and as 70 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for an anxiety disorder at 30 percent.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 30 percent.

In November 2013, the Board granted the claim, to the extent that it assigned a 70 percent evaluation, with an effective date of April 2, 2013; the Board determined that a claim of entitlement to a TDIU had not been raised.

In May 2017, the Veteran's representative filed a motion for reconsideration of the Board's November 2013 decision.  See 38 C.F.R. §§ 20.1000, 20.1001 (2016).  

In August 2017, the motion for reconsideration was granted as to the issues of entitlement to an initial increased evaluation for service-connected anxiety disorder, evaluated as 30 percent disabling prior to April 2, 2013, and as 70 percent disabling thereafter, and entitlement to a TDIU.  The case has been assigned to this three member reconsideration panel.  See 38 C.F.R. § 19.11 (2016).
  
Jurisdiction over the Veteran's claims file has been transferred to the RO in Waco, Texas.  


FINDINGS OF FACT

1.  Prior to June 21, 2012, the Veteran's anxiety disorder is shown to have been productive of symptoms that include anxiety, depression, and sleep impairment, but the psychiatric symptoms were not of such pervasiveness or severity as to cause occupational and social impairment with reduced reliability and productivity or worse.

2.  As of June 21, 2012, the Veteran's anxiety disorder is shown to have been productive of social avoidance, depressed mood, anhedonia, and increasingly disturbed dreams, resulting in occupational and social impairment with reduced reliability and productivity, but not in occupational and social impairment, with deficiencies in most areas or worse.  

3.  As of April 2, 2013, the Veteran's anxiety disorder is shown to have been productive of isolating behavior, and some evidence of neglect of personal appearance and hygiene, but the psychiatric symptoms were not of such pervasiveness or severity as to cause not total occupational and social impairment.

4.  Service connection is currently in effect for an anxiety disorder, evaluated as 70 percent disabling; the Veteran's current total combined rating is 70 percent. 
 
5.  The Veteran's service-connected disability renders him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to June 21, 2012, the criteria for an initial evaluation in excess of 30 percent for service-connected anxiety disorder have not been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130 Diagnostic Code 9413 (2016).  

2.  As of June 21, 2012, the criteria for an evaluation of 50 percent, and no more, for service-connected anxiety disorder have been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130 Diagnostic Code 9413 (2016).  

3.  As of April 2, 2013, the criteria for an evaluation in excess of 70 percent for service-connected anxiety disorder have not been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130 Diagnostic Code 9413 (2016).  

4.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Increased Evaluation - Anxiety Disorder

The Board first notes that the Motion for Reconsideration, received in May 2016, was limited to the issue of entitlement to a TDIU.  No argument was presented as to the Board's November 2013 adjudication of the increased initial evaluation issue.  

Nevertheless, in August 2017, the Motion for Reconsideration was granted as to the issues of entitlement to an initial increased evaluation for service-connected anxiety disorder, evaluated as 30 percent disabling prior to April 2, 2013, and as 70 percent disabling thereafter, and entitlement to a TDIU.  The initial increased evaluation issue is therefore before the Board.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2017).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

In December 2011, the RO granted service connection for an anxiety disorder, evaluated as 30 percent disabling, with an effective date for service connection of December 1, 2010.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 30 percent.  

In November 2013, the Board granted the Veteran's claim, to the extent that it assigned a 70 percent evaluation, with an effective date of April 2, 2013.  In its decision, the Board determined that the issue of entitlement to a TDIU had not been raised.  Citing Rice v. Shinseki, 22 Vet. App. 447 (2009).

In May 2017, the Veteran's representative filed a motion for reconsideration of the Board's November 2013 decision.  

In August 2017, the motion for reconsideration was granted as to the issues of entitlement to an initial increased evaluation for service-connected anxiety disorder, evaluated as 30 percent disabling prior to April 2, 2013, and as 70 percent disabling thereafter, and entitlement to a TDIU

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's anxiety disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413, under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection. 

Under DC 9413, a 30 percent rating is assigned when a psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when a psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when a psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when a psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2014). The regulation has been changed to reflect the current DSM, the DSM-V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

With regard to the history of the disability in issue, the Veteran's service treatment records do not show any relevant treatment.  His service personnel records show that he had service in the Republic of Vietnam with the Marine Corps.  His awards include the Combat Action Ribbon and the Vietnam Service Medal with one star.  Following separation from service, VA progress notes show that he began receiving treatment for psychiatric symptoms in November 2010.  At that time, he complained of symptoms that included anxiety, anger, restlessness, nightmares, and boredom.  He stated that he was drinking five to six beers a night, and more on weekends.  He was noted not to have a history of suicidal ideation or attempts, and not to be at significant risk for self-harm.  He was started on Celexa and Trazodone.  He reported that he retired because his doctor advised him to do so after a knee replacement surgery.  He denied any problems with his current living situation and reported spending time with his wife, children, and grandchildren.  He reported that he has a few acquaintances, but no one with whom he discusses personal issues.  The Axis I diagnoses were rule out posttraumatic stress disorder, obsessive compulsive symptoms, anxiety disorder NOS (not otherwise specified), and alcohol dependence.  He was assigned global assessment of functioning (GAF) scores of 50 and 60.  

Prior to June 21, 2012

A VA examination report, dated in March 2011, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran complained of symptoms that included being hot tempered.  He was noted to have a history of chronic posttraumatic stress disorder (PTSD), and to be taking Trazodone and Citalopram hydrobromide (Celexa).  The Citalopram was noted to be "not very effective."  The Trazodone was taken as needed.  There were no adverse effects from medications.  The Veteran denied a history of legal infractions, delinquency, behavior conduct disturbances, assaults or assaultive behavior, suicide attempts, substance use patterns, inpatient psychiatric care, or outpatient psychiatric care (i.e., no outpatient care prior to November 2010).  He had worked as an outside salesman and delivery driver for the same employer for 32 years.  He denied having taken any time off due to mental illness symptoms, and no unusual interpersonal problems were reported.  He has been married since 1971, with two daughters, and five grandchildren.  He described his wife as supportive, and noted that she had no complaints other than his irritability.  He reported having good relationships with his brother and three sisters.  He enjoyed playing golf, which he did less due to knee symptoms, as well as camping, basketball with his grandchildren, and fishing.  He went out of state to gamble, and took his camper to a lake.  He reported drinking approximately five to six beers a day, but denied any historical pattern of binge drinking, noting that he did not like to get drunk.  He denied any other substance abuse.  

On examination, there was/were no impairment of thought process or communication, delusions, no hallucinations and their persistence, no suicidal or homicidal thoughts, ideations, plans or intent, no obsessive or ritualistic behavior that interferes with routine activities, no panic attacks, and no impaired impulse control.  The Veteran was casually dressed.  Grooming was adequate.  Affect was euthymic and unrestricted.  His ability to maintain minimal personal hygiene and other basic ADLs (activities of daily living) was intact.  He was oriented to person, place, situation, date, and time.  He characterized his memory as "average, pretty good," and there was a notation of "about the same, non-impairing."  The rate and flow of speech was WNL (within normal limits).  On a scale of one to ten, with ten being the most severe, he rated his depression, depressed mood or anxiety as a 5, and more specifically rated his anxiety as a 6.  He slept four to five hours.  He had most recently had a dream about Vietnam six to eight months before.  He said that he dreamed about Vietnam five to ten percent of the time.  The Axis I diagnosis was anxiety disorder NOS.  The Axis V diagnosis was a GAF score of 60.  The examiner stated that the Veteran's symptoms were transient or mild and decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress when he was employed.  It was noted that the Veteran had retired after 32 years as a sales and delivery driver, and that he stated that he did not have any significant occupational impairment due to mental illness.  He reported drinking about six beers a night.  The examiner concluded the Veteran was likely using alcohol to deal with anxiety and depression symptoms that he subjectively described as being "bored" because he has to get up and move around or find something to do.  

The Board finds that, prior to June 21, 2012, an initial evaluation in excess of 30 percent is not warranted for the Veteran's anxiety disorder.  The Veteran's symptoms are not sufficiently severe to have resulted in occupational and social impairment with reduced reliability and productivity or worse.  The totality of the evidence shows that the Veteran's anxiety disorder most closely resembles the criteria for not more than an initial 30 percent evaluation.  The findings during the time period in issue show that the Veteran was married, and that he had primarily had good relationships with his immediate and extended family.  The Veteran's only GAF score was 60, which is evidence of moderate symptomatology.  He enjoyed a significantly active social life and recreational pursuits.  He drank five to six beers a day, but did not have a pattern of binge drinking.  He denied any other substance abuse.  The findings in the March 2011 VA examination report have been discussed.  The examiner characterized the Veteran's symptoms as transient or mild with a decrease work efficiency and ability to perform occupational tasks only during periods of significant stress when he was employed.  In fact, this most closely conforms to the language for no more than a 10 percent rating under the General Rating Formula.  See 38 C.F.R. § 4.130.  

In summary, prior to June 21, 2012, there is insufficient evidence of such symptoms as flattened affect; irregular speech; difficulty in understanding complex commands; impairment of short- and long-term memory; and impaired abstract thinking, nor are other psychiatric symptoms shown to have resulted in the required level of impairment.  Vazquez-Claudio.  Given the foregoing, the Board finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for a 50 percent evaluation under DC 9413 prior to June 21, 2012, and that the findings do not support a conclusion that his symptoms are productive of a "similar severity, frequency, and duration" as those required for a 50 percent evaluation.  See 38 C.F.R. § 4.7; Vazquez-Claudio (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).

June 21, 2012 to April 2, 2013

During a telephonic consultation with a private psychologist, A.F., Ph.D., dated June 21, 2012, the Veteran reported spending most of his time at home, avoiding social contact as much as possible.  The Veteran stated that he was not interested in playing with his grandchildren and, instead, spends more time watching TV.  He denied difficulty in attending to issues of personal care, but reported that as time moves on he gets more depressed and dreams a lot about Vietnam.  Dr. A.F. stated that the Veteran's retirement, in about 2009, was related to "both physical and emotional issues."  Specifically, he noted, "[h]e had knee surgery prior to his retirement, found that the stress in his work had increased, and he had 'more and more' difficulty managing it."  

The report notes the following: the Veteran's judgment, speech, and insight were normal, with no indications of unusual thought processes.  Immediate, recent, and remote memory were intact.  Speech was logical and sequential.  The Axis I diagnoses were anxiety disorder NOS, and posttraumatic traits.  The Veteran's self-report indicated additional symptoms of social avoidance, depressed mood, anhedonia, and increasingly disturbed dreams.  A GAF score of 52 was assigned.  He concluded that the Veteran would have difficulty interacting effectively with co-workers, the general public, and with supervisors.  The Veteran would frequently decompensate if subjected to the normal pressures and constructive criticisms of a job.  Additionally, the Veteran's concentration and ability to make independent decisions would be hindered.  The Veteran would need to leave early or miss more than three days a month due to mental problems and that, at the very least, the Veteran's level of occupational and social impairment caused reduced reliability and productivity.

The Board finds that as of June 21, 2012, the criteria for an evaluation of 50 percent have been met for the Veteran's anxiety disorder.  The evidence shows that the Veteran was assigned a GAF score of 52, which is evidence of moderate symptomatology, although trending towards serious symptomatology than was the GAF of 60 that was assigned previously.  In addition, Dr. A.F.'s report shows that he concluded that the Veteran's level of occupational and social impairment was productive of reduced reliability and productivity.  This most closely corresponds to a 50 percent evaluation under the General Rating Formula.  See 38 C.F.R. § 4.130, General Rating Formula.  Accordingly, affording the Veteran the benefit of all doubt, a 50 percent evaluation for his service-connected anxiety disorder is assigned as of June 21, 2012.  

An evaluation in excess of 50 percent is not warranted.  The Veteran is shown to have difficulty in adapting to stressful circumstances, with psychological symptoms primarily manifested by isolating behavior, and evidence of neglect of personal appearance and hygiene.  However, the Veteran is not shown to have any impairment in his judgment, speech, insight, memory, speech, or thought processes.  There is no evidence of such symptoms as suicidal ideations, obsessional rituals that interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), or spatial disorientation.  He has anxiety, anger, depression, and sleep difficulties, but the evidence is insufficient to show that they affected his ability to function independently, appropriately and effectively.  Vazquez-Claudio.  As previously stated, Dr. A.F.'s conclusion that the Veteran's level of occupational and social impairment was productive of "reduced reliability and productivity" most closely corresponds to no more than a 50 percent evaluation under the General Rating Formula.  See 38 C.F.R. § 4.130, General Rating Formula.  Finally, to the extent that Dr. A.F. indicated that the Veteran's symptoms had effects on his employability as described, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, Dr. A.F.'s conclusions are insufficient to warrant a higher evaluation, as they are not supported by any associated findings.  They are therefore afforded reduced probative value.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  In this regard, Dr. A.F.'s assertion that the Veteran's psychiatric symptoms were partly the cause for his retirement are clearly contradicted by the Veteran's previous statements in the March 2011 VA examination report.  Id.; Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In summary, the Board concludes that the Veteran's service-connected anxiety disorder is not manifested by symptomatology that approximates, or more nearly approximates, the criteria for an evaluation in excess of 50 percent under DC 9413 as of June 21, 2012, and that the findings do not support a conclusion that his symptoms are productive of a "similar severity, frequency, and duration" as those required for a 70 percent evaluation.  Vazquez-Claudio, 713 F.3d at 116; General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.7.  
As of April 2, 2013

A psychological consultation report from H.G., Ph.D., dated April 2, 2013, shows that the Veteran reported that he was recently widowed after forty-one years of marriage.  He stated that his children had to remind him to shave or shower.  He saw his grandchildren more frequently because he felt they give him a reason to live.  He continued to report symptoms of extreme anger and irritability.  He said that medications do not work and that he continues to drink alcohol to calm and soothe his nerves, which does not always work.  Dr. H.G. noted symptoms of near continuous panic or depression, impairment of short-term memory, flattened affect, impaired judgment, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, neglect of personal appearance, and persistent danger of hurting himself or others.  A GAF score of 53 was assigned.  She concluded that the Veteran exhibited occupational and social impairment with deficiencies in most areas.

The Board finds that an evaluation in excess of 70 percent is not warranted as of April 2, 2013.  The Veteran's GAF score was 53, which is evidence of serious symptoms.  However, this GAF score is one point higher than it was prior to the time period in issue, a time period for which the Board has determined that no more than a 50 percent evaluation is warranted.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (although a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining an appellant's degree of disability).  Dr. H.G.'s conclusion, in which she characterized the Veteran's symptoms as being productive of occupational and social impairment with deficiencies in most areas, most closely corresponds to no more than a 70 percent evaluation under the General Rating Formula.  See 38 C.F.R. § 4.130, General Rating Formula.  In addition, there is insufficient evidence of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss of names of close relatives, own occupation, or own name; nor are there other psychiatric symptoms of a "similar severity, frequency, and duration" as those required for a 100 percent evaluation under the General Rating Formula, that are shown to have resulted in the required level of impairment.  Vazquez-Claudio.  Given the foregoing, the Board finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an evaluation of 100 percent under DC 9413 as of April 2, 2013.  See 38 C.F.R. § 4.7; Vazquez-Claudio. 

Conclusion

The Board has considered the Veteran's statements.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his psychiatric symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an initial increased evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, to the extent that the claim has been denied, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

In deciding the Veteran's claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an initial increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that an initial increased evaluation is warranted, other than as noted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, to the extent that the claim has been denied, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran asserts that he is entitled to a TDIU.  He has cited to the findings in the previously discussed reports from Dr. A.F. and Dr. H.G. in support of his claim.  

VA may assign TDIU where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  TDIU may be assigned on a schedular basis under § 4.16(a) or on an extra-schedular basis under § 4.16(b).  Id.  The schedular basis requires that certain percentage requirements are met.  That is, if the Veteran has one service-connected disability, it must be rated at 60 percent or greater and if the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident are to be considered one disability for the purpose of satisfying the 60 percent criterion or the 40 percent criterion.  Id.  

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

If the evidence preponderates in the Veteran's favor as to all elements, or is in equipoise, then the benefit must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Board finds that the evidence warrants the conclusion that the Veteran is currently unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  The Veteran retired in about 2009.  During his March 2011 VA examination, he clearly indicated that he did not leave his job due to psychiatric symptoms, i.e., he stated that he did not have any significant occupational impairment due to mental illness, and that he retired because his doctor advised him to do so after a knee replacement surgery.  However, since that time, Dr. H.G.'s report (dated in April 2013) shows that the Veteran was noted to have a wide variety of symptomatology due to his anxiety disorder, including, but not limited to, depressed mood, anxiety, suspiciousness, mild memory loss, impairment of short and long-term memory, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, and difficulty to adapting to stressful circumstances, including work or a worklike setting.  Although Dr. H.G. indicated that his symptoms were not productive of total occupational and social impairment, she stated, "[The Veteran] cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity secondary to his severe level of impairment to service related injury and impairment."  

Given the foregoing, it appears that the severity of the Veteran's service-connected anxiety disorder is such that he is unable to secure and follow a substantially gainful occupation.  Based on the record and for the reasons just discussed, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disability renders him unable to follow a substantially gainful occupation.  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that he cannot secure and follow a substantially gainful occupation due to service-connected disability, that the remaining criterion for TDIU are met, and that his appeal must be granted.  The effective date of this award is not before the Board at this time (it must be addressed by the RO in the first instance).


Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded an examination.  In this regard, the Board has considered that no new medical evidence has been associated with the claims file since the Board adjudicated the claim in November 2013.  However, the mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Veteran's representative has not identified any new treatment, nor has it been argued that the Veteran's anxiety disorder has worsened since his claim was adjudicated by the Board in November 2013.  See e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, a remand for additional development is not warranted.  

Based on the foregoing, the Board finds the Veteran has not been prejudiced by a duty to assist failure, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Prior to June 21, 2012, an initial evaluation in excess of 30 percent for service-connected anxiety disorder is denied.  

For the period from June 21, 2012 to April 2, 2013, an evaluation of 50 percent, and no more, for service-connected anxiety disorder is granted, subject to the statutes and regulations governing the payment of monetary benefits.

As of April 2, 2013, an evaluation in excess of 70 percent for service-connected anxiety disorder is denied.  

A TDIU is granted, subject to the statutes and regulations governing the payment of monetary benefits. 


____________________________		____________________________
       KELLI A. KORDICH                                         CAROLINE B. FLEMING
         Veterans Law Judge                                  	             Veterans Law Judge
    Board of Veterans' Appeals                                    Board of Veterans' Appeals 


_________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


